DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/28/2019, 08/29/2019, and 10/23/2020 are being considered by the examiner.

Claim Objections
Claim 10 is objected to because of the following informalities: 
Regarding claim 10, line 2: “controllercauses” should read “controller causes”.Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1-8: Claim 1, for example, fails to recite a transitional phrase and, further, the method steps are not actively recited (e.g. “measurement of force by the sensor is performed” vs. “measuring, by the sensor, force between the tire and the tire travel surface”). This leads to the metes and bounds of claims 1-8 being unclear. Firstly, the lack of a transitional phrase renders the metes and bound unclear (What is claim preamble and what is claim body? Is the claim body open ended, closed, etc.?). Secondly, the wording of the method steps (as mentioned above) renders the metes and bounds of the claim unclear (e.g. What is the scope covered by “is performed…in such a fashion that”? ). For the purposes of examination, each of claims 1-8 is interpreted as reciting a method using traditional phrasing. E.g. claim 1 is interpreted as a “method for measuring tire ground contact properties, comprising: establishing a plurality of virtual regions at a region of a tire to be measured, the plurality of virtual regions each being ½n of a size of a detection region width…”.
Regarding claim 1: It is unclear if “a plurality of times” in line 5 is the same element as or a different element than “a plurality of times” recited in line 8. Further, claim 1 recites “so that the force sensor is made to come in contact with a single virtual region a plurality of times”. It is unclear if the claim requires that the force sensor only contacts one virtual region a plurality of times or if the claim only requires that the force sensor contacts one of the plurality of regions a plurality of times. 
Regarding claim 2: It is unclear if the measurement of force a plurality of times in lines 1-2 is the same method “step”/element as the measurement of force a plurality of times recited in claim 1. It is unclear if “a location” in claim 2 is the same element as “a location” in claim 1. It is unclear if “at a time” corresponds to each of the “plurality of times” recited in claims 2 and 1. It is unclear if “a single sensor” of claim 2 is the same element as “the force sensor” in claim 1.
Regarding claim 3: It is unclear if “a single sensor” of claim 3 is the same element as “the force sensor” in claim 1.
Regarding claim 4: It is unclear if the measurements performed in the perpendicular direction are also carried out by the same force sensor recited in claim 1. Further, it is unclear how the “shifting” in the perpendicular direction is performed. Is this just due to the tire rolling along the tire travel surface? If so, how can this be interpreted as “shifting” the location “at which the tire travel surface and the tire come in contact”?
Regarding claim 5: It is unclear what is meant by “a region in contact with the tire”. Is this the same “region” recited in claim 1? How does a “region” contact the tire (i.e. it appears that it is the tire travel surface which “contacts” the tire”)? It is unclear if “the region that is measured by the sensor” is the same “region” recited in claim 1.
Regarding claim 7: It is unclear if the instances of “a region” are referring to the same “region” recited in claim 1. Further, it is unclear what is meant by “the shifting is omitted for a region that is not in contact with the tire at the tire travel surface”. Specifically, the “shifting” recited in claim 1 is a physical movement between the tire and the tire travel surface in the prescribed direction. It is unclear how such shifting may be omitted while still enabling the claimed method to be carried out. Further, “the shifting is omitted” renders the metes and bounds of the claims unclear (i.e. claim 1 recites a step, yet claim 7 recites that the step is omitted).
Regarding claims 9-16: “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph”. See MPEP 2173.05(p) II. Claim 9 recites, for example, “a virtual region establisher that establishes…a tire drive controller that causes movement of”. The clearest example is claim 16 which recites “the tire is made to roll relative to the tire travel surface”. These are interpreted as method steps in a device claim. For the purposes of examination, each of claims 9-16 is interpreted as reciting functional limitations using traditional phrasing. E.g. the aforementioned limitation of claim 16 is interpreted as “the tire is configured to roll relative to the tire travel surface”.
Regarding claim 9: It is unclear if “a plurality of times” in line 8 is the same element as or a different element than “a plurality of times” recited in lines 10-11. Further, claim 1 recites “so that the force sensor is made to come in contact with a single virtual region a plurality of times”. It is unclear if the claim requires that the force sensor only contacts one virtual region a plurality of times or if the claim only requires that the force sensor contacts one of the plurality of regions a plurality of times. 
Regarding claim 10: It is unclear if the measurement of force a plurality of times in line 3 is the same element as the measurement of force a plurality of times recited in claim 9. It is unclear if “a location” in claim 10 is the same element as “a location” in claim 9. It is unclear if “at a time” corresponds to each of the “plurality of times” recited in claims 10 and 9. It is unclear if “a single sensor” of claim 10 is the same element as “the force sensor” in claim 9.
Regarding claim 11: It is unclear if “a single sensor” of claim 11 is the same element as “the force sensor” in claim 9
Regarding claim 12: It is unclear if the measurements performed in the perpendicular direction are also carried out by the same force sensor recited in claim 9. It is unclear how the “shifting” in the perpendicular direction is performed. Is this just due to the tire rolling along the tire travel surface? If so, how can this be interpreted as “shifting” the location “at which the tire travel surface and the tire come in contact”?. It is unclear what is “performing” the measurements in claim 12.
Regarding claim 13: It is unclear what is meant by “a region in contact with the tire”. Is this the same “region” recited in claim 9? How does a “region” contact the tire (i.e. it appears that it is the tire travel surface which “contacts” the tire”)? It is unclear if “the region that is measured by the sensor” is the same “region” recited in claim 1.
Regarding claim 15: It is unclear if the instances of “a region” are referring to the same “region” recited in claim 9. Further, it is unclear what is meant by “the shifting is omitted for a region that is not in contact with the tire at the tire travel surface”. Specifically, the “shifting” recited in claim 9 is a physical movement between the tire and the tire travel surface in the prescribed direction. It is unclear how such shifting may be omitted while still enabling other claim limitations such as the measurement of force and shifting of claim 9. Further, “the shifting is omitted” renders the metes and bounds of the claims unclear (i.e. claim 9 recites an element/step, yet claim 15 recites that the element/step is omitted).

Examiner’s Comment
No prior art rejections were made for the instant claims. Specifically, the subject matter of the instant claims, as best understood by the examiner, appears to be novel and non-obvious; however, none of claims 1-16 are allowable due to a lack of clarity. Amendments to overcome the 112b rejections may change the scope of the claims relative to how they are currently understood by the examiner. The examiner is open to an interview with applicant to discuss overcoming the 112b rejections set forth in this Office action. Such an interview may be held after this Office action or after the following Office action if the amendments subsequent to the instant Office action fail to remedy the lack of clarity in the claims.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Andries, Mihai, François Charpillet, and Olivier Simonin. "High resolution pressure sensing using sub-pixel shifts on low resolution load-sensing tiles." 2015 IEEE International Conference on Robotics and Automation (ICRA). IEEE, 2015;
Keren, Danny, Shmuel Peleg, and Rafi Brada. "Image sequence enhancement using sub-pixel displacements." CVPR. Vol. 88. 1988;
Yin, Aijun, Zhengyi Yang, and Guangqian Long. "Precise sub-pixel size measurement with linear interpolation." Optica Applicata 45.1 (2015): 113-123;
MASAGO; Takeshi, (US 20190025113 A1), "TIRE LOAD ESTIMATION METHOD AND TIRE LOAD ESTIMATION DEVICE";
KOGURE MASARU et al., (JP 2018054492 A), "LOAD DISTRIBUTION MEASUREMENT DEVICE OF VEHICLE";
ITO; Yukihisa et al., (US 20170307479 A1), "TIRE TESTING APPARATUS";
LEDOUX THOMAS et al., (WO 2016096662 A1), "SYSTEM AND METHOD FOR EVALUATING THE CONTACT AREA OF A TYRE";
Kuwayama; Isao, (US 20150135812 A1), "METHOD AND APPARATUS FOR MEASURING TIRE GROUND CONTACT PROPERTIES";
Rosenberg; Ilya Daniel et al., (US 20150091859 A1), "Capacitive Touch Sensor System and Method";
Norman Rose; Peter et al., (US 20140316645 A1), "Vehicle Tyre Pressure Checking";
Taylor; Paul Michael Gerald et al., (US 20120101746 A1), "Vehicle Tyre Checking System";
Koguchi; Noritaka et al., (US 20120048006 A1), "METHOD AND APPARATUS FOR MEASURING TIRE PERFORMANCE";
Pingel; Ulrich, (US 20100292953 A1), "METHOD FOR ASCERTAINING THE PRESSURE AND THE PROFILE DEPTH IN A VEHICLE TIRE";
Koguchi; Noritaka et al., (US 20090118891 A1), "METHOD OF CALCULATING DEFLECTION OF ROTATING TIRE, METHOD OF ACCUMULATING DATA OF ROTATING TIRE, METHOD OF CALCULATING CONTACT LENGTH OF ROTATING TIRE";
Nestares; Oscar et al., (US 20070019887 A1), "Computing a higher resolution image from multiple lower resolution images using model-base, robust bayesian estimation";
TAYLOR MICHAEL et al., (WO 2006003467 A1), "VEHICLE TYRE CHECKING SYSTEM";
Kobayashi, Masaaki, (US 20040184042 A1), "Apparatus for measuring sizes of articles";
Poulbot, Valery, (US 20030094039 A1), "Method for determining components of forces exerted on a tire";
Katzen; James Alexander et al., (US 6539295 B1), "Vehicle tire monitoring system with multiple sensors";
Seta; Eisuke, (US 6430993 B1), "Method of estimating tire performance"; and
Rosensweig; Ronald E., (US 5445020 A), "Tire inflation sensor".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856